Exhibit 10.2

NOTE: Stock options granted to members of the Managing Committee (“Optionees”)
of U.S. Bancorp (the “Company”) on and after January 1, 2013 will have the terms
and conditions set forth in each Optionee’s grant summary (the “Grant Summary”),
which can be accessed on the Morgan Stanley Benefit Access Website at
www.benefitaccess.com (or the website of any other stock plan administrator
selected by the Company in the future). The Grant Summary may be viewed at any
time on this Website, and the Grant Summary may also be printed out. In addition
to the individual terms and conditions set forth in the Grant Summary, each
stock option will have the terms and conditions set forth in the form of
Non-Qualified Stock Option Agreement below. As a condition to each stock option
grant, Optionee accepts the terms and conditions of the Grant Summary and the
Non-Qualified Stock Option Agreement.

U.S. BANCORP

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT, together with the Grant Summary which is incorporated herein by
reference (collectively, the “Agreement’), sets forth the terms and conditions
of a stock option for the purchase of common stock of the Company, par value
$0.01 per share (the “Common Stock”), granted to Optionee by the Company. The
grant of the Option is pursuant to the Company’s Amended and Restated 2007 Stock
Incentive Plan, which was approved by shareholders on April 20, 2010 (the
“Plan”), and is subject to its terms. Capitalized terms not defined in the
Agreement shall have the meaning ascribed to such terms in the Plan.

The Company and Optionee agree as follows:

 

1. Grant of Option

Subject to the terms and conditions of the Plan and the Agreement, the Company
grants Optionee the right and option (the “Option”) to purchase all or any part
of an aggregate of the number of shares of Common Stock set forth in Optionee’s
Grant Summary at the exercise price per share set forth in the Grant Summary.
The date of grant of the Option (the “Grant Date”) and the expiration date of
the Option (the “Expiration Date”) also are set forth in Optionee’s Grant
Summary. The Option is not intended to be an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended.

 

2. Vesting of Exercise Rights; Expiration Date

(a) Time Based Vesting Conditions. Subject to the terms and conditions of the
Agreement, the Option, or a portion of the Option, shall vest and may be
exercised on or after the date or dates set forth in the Optionee’s Grant
Summary (each a Scheduled Vesting Date) if the Optionee remains continuously
employed by the Company or an Affiliate of the Company until any such Scheduled
Vesting Date. The Option shall terminate and shall no longer be exercisable at
the close of business on the Expiration Date, or on such earlier date as
provided in this Section 2.



--------------------------------------------------------------------------------

(b) Accelerated Vesting of Exercise Rights Upon Qualifying Termination.
Notwithstanding the vesting provision contained in Section 2(a) above, but
subject to the other terms and conditions of the Agreement, if Optionee’s
employment is terminated pursuant to a Qualifying Termination (as defined in
Section 9), the vesting of the Option will be accelerated and the Option may be
exercised in full immediately upon such Qualifying Termination. Further, upon a
Qualifying Termination, Optionee shall have the right to exercise the Option for
a period of one year following such termination of employment; provided that no
provision of this paragraph shall shorten the period in which the Option may be
exercised in the event of death, Disability, Retirement or Early Retirement as
provided herein; and, provided further, that no Option shall be exercisable
after the Expiration Date.

(c) Accelerated Vesting of Exercise Rights Upon Death. Notwithstanding the
vesting provisions contained in Section 2(a) above, but subject to the other
terms and conditions of the Agreement, if Optionee dies while in the employ of
the Company or any Affiliate, then so long as Optionee has complied with the
terms of any confidentiality and nonsolicitation agreement between the Company
and Optionee (a “Confidentiality and Nonsolicitation Agreement”), the vesting of
the Option will accelerate upon the death of Optionee, and the Option will be
fully exercisable in whole or in part at any time up to the earlier of (A) the
last day of the three year period commencing on the date of Optionee’s death and
(B) the Expiration Date of the Option. The Option may be exercised by the
personal representatives or administrators of Optionee or by any Person or
Persons to whom the Option has been transferred by will or the applicable laws
of descent and distribution.

(d) Continued Vesting of Exercise Rights Upon Disability. If Optionee’s
employment is terminated by reason of Disability (as defined in Section 9), the
Option shall continue to vest and will be exercisable in accordance with the
terms of the Agreement as though such termination had never occurred, so long as
Optionee has complied with the terms of any Confidentiality and Nonsolicitation
Agreement. Notwithstanding the foregoing, and provided that Optionee has not
violated the terms of any Confidentiality and Nonsolicitation Agreement, if
Optionee shall die following a termination of employment by reason of Disability
(but prior to the Expiration Date of the Option), then the vesting of the Option
will accelerate upon Optionee’s death (to the extent that any portion of the
Option was not vested at the time of Optionee’s death) and the Option will be
fully exercisable in whole or in part by the personal representatives or
administrators of Optionee, or by any Person or Persons to whom the Option has
been transferred by will or the applicable laws of descent and distribution, at
any time up to the earlier of (A) the last day of the three year period
commencing on the date of Optionee’s death and (B) the Expiration Date of the
Option.

(e) Continued Vesting of Exercise Rights Upon Retirement. If Optionee’s
employment is terminated by reason of Retirement (as defined in Section 9), the
Option shall continue to vest and will be exercisable in accordance with the
terms of the Agreement as though such termination had never occurred, so long as
Optionee has complied with the terms of any Confidentiality and Nonsolicitation
Agreement. Notwithstanding the foregoing, and provided that Optionee has not
violated the terms of any Confidentiality and Nonsolicitation Agreement, if
Optionee shall die following a termination of employment by reason of Retirement
(but prior to the Expiration Date of the Option), then the vesting of the Option
will accelerate upon Optionee’s death (to the extent that any portion of the
Option was not vested at the time of Optionee’s death) and the Option will be
fully exercisable in whole or in part by the personal representatives or
administrators of Optionee, or by any Person or Persons to whom the Option has
been transferred by will or the applicable laws of descent and distribution, at
any time up to the earlier of (A) the last day of the three year period
commencing on the date of Optionee’s death and (B) the Expiration Date of the
Option.

 

2



--------------------------------------------------------------------------------

(f) Right to Exercise Option Following Early Retirement. If Optionee’s
employment is terminated by reason of Early Retirement (as defined in
Section 9), Optionee may exercise the portion of the Option that was vested on
the date of such termination of employment at any time up to the earlier of
(A) the last day of the three year period commencing on the date of such
termination and (B) the Expiration Date of the Option, so long as Optionee has
complied with the terms of any Confidentiality and Nonsolicitation Agreement. If
Optionee shall die following a termination of employment by reason of Early
Retirement (but prior to the expiration of the Option as determined under the
prior sentence), and if Optionee has not violated the terms of any
Confidentiality and Nonsolicitation Agreement, the Option may be exercised to
the extent it was exercisable by Optionee on the date of termination of
employment, by the personal representatives or administrators of Optionee, or by
any Person or Persons to whom the Option has been transferred by will or the
applicable laws of descent and distribution, at any time up until the earlier of
(A) the last day of the three year period commencing on the date of Optionee’s
termination of employment and (B) the Expiration Date of the Option.

(g) Termination for Cause. If Optionee’s employment is terminated by reason of
Cause (as defined in Section 9), the Option shall be terminated and shall not be
exercisable as of the date of the misconduct.

(h) Termination for any reason other than Cause, death, Disability, Retirement,
Early Retirement or Qualifying Termination. If Optionee’s employment shall be
terminated for any reason other than Cause, death, Disability, Retirement ,
Early Retirement or Qualifying Termination, Optionee may exercise the Option, to
the extent that the Option was exercisable by Optionee on the date of the
termination of employment, at any time up to the earlier of (A) 90 days after
such termination and (B) the Expiration Date of the Option. Except as otherwise
provided in Sections 2(b) through 2(f), if Optionee ceases to be an employee of
the Company or an Affiliate prior to the vesting of any portion of the Option on
a Scheduled Vesting Date, the portion of the Option that has not vested as of
the date Optionee’s termination of employment shall be immediately forfeited.

(i) Notwithstanding anything apparently to the contrary in the Agreement, if
Optionee violates the terms of any Confidentiality and Nonsolicitation
Agreement, the Option shall terminate and may no longer be exercised by Optionee
(or by representatives or successors of Optionee) upon the occurrence of any
such violation.

 

3. Special Vesting and Forfeiture Terms

(a) Forfeiture Resulting From Acts Occurring During the Grant Year.
Notwithstanding any other provision of the Agreement, if it shall be determined
at any time subsequent to the Grant Date that Optionee has, during the year in
which the Grant Date occurs (the “Grant Year”), (i) failed to comply with
Company policies and procedures, including the Code of Ethics and Business
Conduct, (ii) violated any law or regulation, (iii) engaged in negligent or
willful misconduct, or (iv) engaged in activity resulting in a significant or
material Sarbanes-Oxley control deficiency, and such failure, violation,
misconduct or activity (1) demonstrates an inadequate sensitivity to the
inherent risks of Optionee’s business line or functional area, and (2) results
in, or is reasonably likely to result in, a material adverse impact (whether
financial or reputational) on the Company or Optionee’s business line or
functional area, all or part of the Option granted under the Agreement that has
not yet become vested at the time of such determination may be cancelled and, if
so cancelled will not become exercisable. “Inadequate sensitivity” to risk is
demonstrated by imprudent activities that subject the Company to risk outcomes
in future periods, including risks that may not be apparent at the time the
activities are undertaken.

 

3



--------------------------------------------------------------------------------

(b) Forfeiture of Option for Acts Occurring in Years other than the Grant Year.
Notwithstanding any other provisions of the Agreement, if the Optionee receives
one or more equity Awards in any years other than the Grant Year (an “Other
Grant Year”) pursuant to an Award Agreement that contains a clause substantially
similar to paragraph (a) above, and it shall be determined that Optionee, as a
result of risk-related behavior, should be subject to the forfeiture of all or
part of any such Award granted in such Other Grant Year in accordance with the
terms of such clause, then the unvested portion of the Option granted under this
Award shall be subject to forfeiture to the extent necessary to equal the
Unsatisfied Forfeiture Value (as defined below). The term “Unsatisfied
Forfeiture Value” shall mean the value (as determined by the Incentive Review
Committee in its absolute discretion) of any portion of the Award determined by
the Incentive Review Committee to be subject to forfeiture with respect to the
Other Grant Year (without regard to whether or not some portion thereof has
already vested) that has in fact vested prior to such determination by the
Incentive Review Committee. All or a portion of the Option granted under this
Award that has not yet become vested shall be subject to forfeiture in order to
satisfy as much as possible of the Unsatisfied Forfeiture Value, and the
valuation of the Option for such purpose shall be determined in the absolute
discretion of the Incentive Review Committee.

 

4. Securities Law Compliance

The exercise of all or any portion of this Option shall only be effective at
such time that the sale of Common Stock issued pursuant to such exercise will
not violate any state or federal securities or other laws. The Company is under
no obligation to effect any registration of the stock subject to the Option
under the Securities Act of 1933 or to effect any state registration or
qualification of such Common Stock. The Company may, in its sole discretion,
defer the effectiveness of any full or partial exercise of the Option in order
to ensure that the issuance of stock upon exercise will be in compliance with
federal or state securities laws and the rules of the New York Stock Exchange or
any other exchange upon which the Company’s Common Stock is traded.

 

5. Method of Exercise of Option

Subject to the foregoing, the Option may be exercised in whole or part from time
to time by contacting Morgan Stanley (or any other stock plan administrator
selected by the Company in the future) in accordance with procedures established
by the Company. Information about exercising the Option can be accessed at
USBnet or www.USBankHR.com, or such other resource as established by the
Company. When exercising the Option, the number of shares as to which the Option
is being exercised must be specified and the purchase price must be paid.
Optionee may, at Optionee’s election, pay the purchase price (a) by check
payable to the Company, (b) in previously owned shares of the Company’s Common
Stock or (c) in any combination of the two, in each case having a Fair Market
Value (as defined in the Plan) on the exercise date equal to the applicable
exercise price. Optionee may, at Optionee’s election, exercise the Option, in
whole or in part, by providing the Company with an attestation that such
previously owned shares of the Company’s Common Stock are owned by Optionee, in
which case the number of previously owned shares having a Fair Market Value
equal to the exercise price (or appropriate portion of the exercise price) will
be withheld from the number of shares issued to Optionee pursuant to the
exercise of the Option. Previously owned shares used as provided in the two
immediately preceding sentences must have been owned by Optionee for a minimum
of six months prior to the date of exercise of the Option for this method of
payment to apply. In addition, if permitted under procedures adopted by the
Company, Optionee may exercise the Option using a cashless exercise procedure
under which the Optionee receives the excess, if positive, of the Fair Market
Value on the date of exercise of the Shares with respect to the Option being
exercised over the exercise price of the Option for such Shares.

 

4



--------------------------------------------------------------------------------

6. Income Tax Withholding

To provide the Company with the opportunity to claim the benefit of any income
tax deduction which may be available to it upon the exercise of the Option, and
to comply with all applicable federal or state income tax laws or regulations,
the Company may take such action as it deems appropriate to ensure that all
applicable federal or state payroll, withholding, income or other taxes, which
are the sole and absolute responsibility of Optionee, are withheld or collected
from Optionee. Optionee may, at Optionee’s election, satisfy applicable tax
withholding obligations by (i) electing to have the Company withhold a portion
of the shares of Common Stock otherwise to be delivered upon exercise of such
Option having a Fair Market Value equal to the amount of such taxes or
(ii) delivering to the Company shares of Common Stock other than the shares
issuable upon exercise of such Option having a Fair Market Value equal to the
amount of such taxes. The election must be made on or before the date that the
amount of tax to be withheld is determined.

 

7. Miscellaneous

(a) The Agreement shall not give Optionee any right with respect to continuance
of employment with the Company or any Affiliate, nor will it interfere in any
way with the right of the Company or any Affiliate to terminate such employment
at any time. In addition, the Company or any Affiliate may at any time dismiss
Optionee from employment, free from any liability or claim under the Plan. The
holder of the Option will not be deemed to be the holder of any shares subject
to the Option unless and until the Option has been exercised and the purchase
price of the shares purchased has been paid.

(b) Except pursuant to terms approved by the “Committee”, the Option may not be
transferred, except by will or the laws of descent and distribution to the
extent provided in Section 2, and during Optionee’s lifetime the Option is
exercisable only by Optionee (or by Optionee’s guardian or legal representative
in the case of Disability).

(c) In the event that any dividend or other distribution (whether in the form of
cash, shares of Common Stock, or other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company or other similar corporate transaction
or event affecting the stock subject to the Option would be reasonably likely to
result in the diminution or enlargement of any of the benefits or potential
benefits intended to be made available under the Option (including, without
limitation, the benefits or potential benefits of provisions relating to the
term, vesting or exercisability of the Option, and any “change in control”
provision), the Committee shall, in order to prevent such diminution or
enlargement of any such benefits or potential benefits, adjust any or all of
(i) the number and type of shares (or other securities or other property)
subject to the Option and (ii) the exercise price with respect to the Option;
provided, however, that the number of shares covered by the Option shall always
be a whole number. Without limiting the foregoing, if any capital reorganization
or reclassification of the capital stock of the Company, or consolidation or
merger of the Company with another corporation, or the sale of all or
substantially all of the Company’s assets to another corporation, shall be
effected in such a way that holders of the Company’s Common Stock shall be
entitled to receive stock, securities, cash or other assets with respect to or
in exchange for such shares, Optionee shall have the right to purchase and
receive upon the basis and upon the terms and conditions specified in the
Agreement and in lieu of the shares of the Common Stock of the Company
immediately available for purchase and receivable upon the exercise of the
Option, with appropriate adjustments to prevent diminution or enlargement of
benefits or potential benefits intended to be made available under the Option,
such shares of stock, other securities, cash or other assets as would have been
issued or delivered to Optionee if Optionee had exercised the Option and had
received such shares of Common Stock prior to such reorganization,
reclassification, consolidation, merger or sale. The Company shall not effect
any such consolidation, merger or sale unless prior to the consummation thereof
the successor corporation (if other than the Company) resulting from such
consolidation or merger or the corporation purchasing such assets shall assume
by written instrument the obligation to deliver to Optionee such shares of
stock, securities, cash or other assets as, in accordance with the foregoing
provisions, Optionee may be entitled to purchase or receive.

 

5



--------------------------------------------------------------------------------

(d) The Company shall at all times during the term of the Option reserve and
keep available such number of shares of the Company’s Common Stock as will be
sufficient to satisfy the requirements of the Agreement.

(e) The Option is issued pursuant to the Plan and is subject to its terms. The
Plan is available for inspection during business hours at the principal office
of the Company. In addition, the Plan can be accessed on the Morgan Stanley
Benefit Access Website at www.benefitaccess.com (or the website of any other
stock plan administrator selected by the Company in the future).

 

8. Venue

Any claim or action brought with respect to this Award shall be brought in a
federal or state court located in Minneapolis, Minnesota.

 

9. Definitions

(a) “Affiliate” shall be defined as defined in Rule 12b-2 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(b) “Announcement Date” means the date of the public announcement of the
transaction, event or course of action that results in a Change in Control.

(c) “Cause” means (A) the continued failure by Optionee to substantially perform
Optionee’s duties with the Company or any Affiliate (other than any such failure
resulting from Optionee’s Disability) after a demand for substantial performance
is delivered to Optionee that specifically identifies the manner in which the
Company believes that Optionee has not substantially performed Optionee’s
duties, and Optionee has failed to resume substantial performance of Optionee’s
duties on a continuous basis, (B) gross and willful misconduct during the course
of employment (regardless of whether the misconduct occurs on the Company’s
premises), including, without limitation, theft, assault, battery, malicious
destruction of property, arson, sabotage, embezzlement, harassment, acts or
omissions which violate the Company’s rules or policies (such as breaches of
confidentiality), or other conduct which demonstrates a willful or reckless
disregard of the interests of the Company or its Affiliates or (C) Optionee’s
conviction of a crime (including, without limitation, a misdemeanor offense)
which impairs Optionee’s ability substantially to perform Optionee’s duties with
the Company.

 

6



--------------------------------------------------------------------------------

(d) “Change in Control” means any of the following occurring after the date of
the Agreement:

 

  (A) The acquisition by any Person (as defined in 9(h)) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or
more of either (1) the then outstanding shares of Common Stock (the “Outstanding
Company Common Stock”) or (2) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this clause (A), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by a subsidiary of
the Company or any employee benefit plan (or related trust) sponsored or
maintained by the Company or a subsidiary of the Company (a “Company Entity”) or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clause (i), (ii) or (iii) of this clause (A); or

 

  (B) Individuals who, as of the Grant Date, constitute the Company’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors (except as a result of the death, retirement
or disability of one or more members of the Incumbent Board); provided, however,
that any individual becoming a director subsequent to the date of the Agreement
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, (1) any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board, (2) any director designated by or on
behalf of a Person who has entered into an agreement with the Company (or which
is contemplating entering into an agreement) to effect a Business Combination
(as defined in Section 9(d)(C)) with one or more entities that are not Company
Entities or (3) any director who serves in connection with the act of the Board
of Directors of increasing the number of directors and filling vacancies in
connection with, or in contemplation of, any such Business Combination; or

 

  (C) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
Company Entity or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or

 

7



--------------------------------------------------------------------------------

  (D) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(e) “Disability” means leaving active employment and qualifying for and
receiving disability benefits under the Company’s long-term disability programs
as in effect from time to time.

(f) “Early Retirement” means termination of employment (other than for Cause) by
a Person who is age 55 or older and has had 10 or more years of employment with
the Company or its Affiliates following such Person’s most recent date of hire
by the Company or its Affiliates.

(g) “Notice of Termination” means a written notice which sets forth the date of
termination of Optionee’s employment.

(h) “Person” shall be defined as defined in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act.

(i) “Qualifying Termination” means a termination of Optionee’s employment with
the Company or its Affiliates by the Company for any reason other than Cause
within 12 months following a Change in Control, provided that such a termination
will not be a Qualifying Termination if:

 

  (A) the Company has notified the Optionee in writing more than 30 days prior
to the Announcement Date that Optionee’s employment is not expected to continue
for more than 12 months following the date of such notification, and Optionee’s
employment is in fact terminated within such 12 month period; or

 

  (B) Optionee has announced in writing, prior to the date the Company provides
a Notice of Termination to Optionee, that Optionee intends to terminate his or
her employment.

(j) “Retirement” means termination of employment (other than for Cause) by a
Person who is age 59 1/2 or older and has had 10 or more years of employment
with the Company or its Affiliates following such Person’s most recent date of
hire by the Company or its Affiliates.

Form of Non-Qualified Stock Option Agreement for MC members.

 

8